           Case 6:18-bk-06821-KSJ    Doc 258    Filed 01/31/20      Page 1 of 22




                      UNITED STATES BANKRUPTCY COURT
                         MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION
                              www.flmb.uscourts.gov

In re:                              )                  Case No. 6:18-bk-6821-KJ
                                    )
DON KARL JURAVIN,                   )                  Chapter 11
                                    )
      Debtor.                       )
___________________________________ )

         AMENDED DISCLOSURE STATEMENT PURSUANT TO 11 U.S.C. § 1125
                                 OF
                          DON KARL JURAVIN



                             COUNSEL FOR DEBTOR

                             Aldo G. Bartolone, Jr., Esq.
                               Bartolone Law, PLLC
                           1030 N. Orange Ave., Suite 300
                               Orlando, Florida 32801
                              Telephone: 407-294-4440
                              Facsimile: 407-287-5544
                           E-mail: aldo@bartolonelaw.com




                                    January 31, 2020




                                           1
           Case 6:18-bk-06821-KSJ          Doc 258      Filed 01/31/20     Page 2 of 22




                                    I.      INTRODUCTION

        DON KARL JURAVIN (the “Debtor”) has prepared and is disseminating the Amended
Disclosure Statement (“Disclosure Statement”) to holders of claims against and interests in the
Debtor for the purpose of soliciting acceptance of its Plan of Reorganization (the “Plan”) The
Debtor believes this Disclosure Statement contains the information that is material, important and
necessary for its creditors and interest holders to arrive at an informed decision in exercising their
right to vote for acceptance of the Plan. As a holder of a claim against or interest in the Debtor,
your acceptance is important. For a Class of Claims to accept the Plan, acceptances must be filed
by at least two-thirds (2/3) in amount and more than one-half (1/2) in number of the Allowed
Claims for such classes that actually vote on the Plan. A failure to vote on the Plan does not
constitute either an acceptance or rejection of the Plan. The Debtor urges parties-in-interest to
read this Disclosure Statement and the Plan carefully prior to casting votes for or against the Plan.

     THIS DISCLOSURE STATEMENT AND THE PLAN ARE AN INTEGRAL
PACKAGE, AND THEY MUST BE CONSIDERED TOGETHER FOR THE READER TO
BE ADEQUATELY INFORMED. THIS INTRODUCTION IS QUALIFIED IN ITS
ENTIRETY BY THE REMAINING PORTIONS OF THIS DISCLOSURE STATEMENT,
AND THE DISCLOSURE STATEMENT IN TURN IS QUALIFIED, IN ITS ENTIRETY,
BY THE PLAN.

     NO REPRESENTATIONS CONCERNING DEBTOR (PARTICULARLY AS TO
THE VALUE OF ITS PROPERTY) ARE AUTHORIZED BY DEBTOR OTHER THAN AS
SET FORTH IN THIS DISCLOSURE STATEMENT AND ITS EXHIBITS. ANY
REPRESENTATIONS OR INDUCEMENTS MADE TO SECURE YOUR ACCEPTANCE
OF THE PLAN OTHER THAN AS CONTAINED IN THE DISCLOSURE STATEMENT
AND ITS EXHIBITS SHOULD NOT BE RELIED UPON BY YOU IN ARRIVING AT
YOUR DECISION, AND SUCH ADDITIONAL REPRESENTATIONS AND
INDUCEMENTS SHOULD BE REPORTED TO COUNSEL FOR DEBTOR, WHO WILL
IN TURN DELIVER SUCH INFORMATION TO THE BANKRUPTCY COURT FOR
SUCH ACTION AS MAY BE APPROPRIATE.

     THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT,
INCLUDING ANY EXHIBITS CONCERNING THE FINANCIAL CONDITION OF
DEBTOR AND THE OTHER INFORMATION CONTAINED HEREIN, HAS NOT BEEN
SUBJECT TO AN AUDIT OR INDEPENDENT REVIEW EXCEPT AS EXPRESSLY SET
FORTH HEREIN. ACCORDINGLY, DEBTOR IS UNABLE TO WARRANT OR
REPRESENT THAT THE INFORMATION CONCERNING DEBRTOR OR ITS
FINANCIAL CONDITION IS ACCURATE OR COMPLETE. THE PROJECTED
INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT HAS BEEN
PRESENTED FOR ILLSUTRATIVE PURPOSES ONLY, AND, BECAUSE OF THE
UNCERTAINTY AND RISK FACTORS INVOLVED, DEBTOR’S ACTUAL RESULTS
MAY NOT BE AS PROJECTED HEREIN.

     ALTHOUGH AN EFFORT HAS BEEN MADE TO BE ACCURATE, DEBTOR
DOES NOT WARRANT OR REPRESENT THAT THE INFORMATION CONTAINED

                                                  2
          Case 6:18-bk-06821-KSJ         Doc 258      Filed 01/31/20    Page 3 of 22




IN THIS DISCLOSURE STATEMENT AND ITS EXHIBITS IS CORRECT. THE
DISCLOSURE STATEMENT CONTAINS ONLY A SUMMARY OF THE PLAN. EACH
CREDITOR AND STOCKHOLDER IS STRONGLY URGED TO REVIEW THE PLAN
PRIOR TO VOTING ON IT.

     THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE
MADE AS OF THE DATE OF THE DISCLOSURE STATEMENT UNLESS ANOTHER
TIME IS SPECIFIED. THE DELIVERY OF THIS DISCLOSURE STATEMENT WILL
NOT UNDER ANY CIRCUMSTANCES CREATE AN IMPLICATION THAT THERE
HAS NOT BEEN ANY CHANGE IN THE FACTS SET FORTH SINCE THE DATE OF
THE DISCLOSURE STATEMENT.

     A STATEMENT OF THE ASSETS AND LIABILITIES OF DEBTOR AS OF THE
DATE OF THE COMMENCEMENT OF THE CHAPTER 11 CASE IS ON FILE WITH
THE CLERK OF THE BANKRUPTY COURT AND MAY BE INSPECTED BY
INTERESTED PARTIES DURING REGULAR BUSINESS HOURS.

     THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE
WITH SECTION 1125 OF THE BANKRUPTCY CODE AND NOT IN ACCORDANCE
WITH FEDERAL OR STATE SECURITIES LAWS OR OTHER APPLICABLE NON-
BANKRUPTCY LAW. ENTITIES HOLDING OR TRADING IN OR OTHERWISE
PURCHASING, SELLING OR TRANSFERRING CLAIMS AGAINST, INTERESTS IN
OR SECURITIES OF, DEBTOR SHOULD EVALUATE THIS DISCLOSURE
STATEMENT ONLY IN LIGHT OF THE PURPOSE FOR WHICH IT WAS PREPARED.

     THIS DISCLOSURE STATEMENT HAS NOT BEEN APPROVED OR
DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION NOR HAS
SUCH COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THE
STATEMENTS CONTAINED HEREIN.

     THIS DISCLOSURE STATEMENT WILL NOT BE CONSTRUED TO BE
ADVICE ON THE TAX, SECURITIES OR OTHER LEGAL EFFECTS OF THE PLAN.
EACH CREDITOR SHOULD, THEREFORE, CONSULT WITH ITS OWN LEGAL,
BUSINESS, FINANCIAL, AND TAX ADVISERS AS TO ANY SUCH MATTERS
CONCERNING THE SOLICITATION, THE PLAN OR THE TRANSACTIONS
CONTEMPLATED THEREBY.

       Don Karl Juravin, is a debtor under Chapter 11 of the Bankruptcy Code in a bankruptcy
case pending in the United States Bankruptcy Court for the Middle District of Florida, Orlando
Division (the “Bankruptcy Court”).

        As prescribed by the Code and the Rules, Claim asserted against, and Equity Interests in,
the Debtor are placed into “Classes.” The Plan designated priority tax claims, four (4) classes of
secured claims, one (1) class of unsecured claims, and one (1) class of equity interests. The
classification of Claims and treatment of each Class are discussed in detail below.



                                                3
            Case 6:18-bk-06821-KSJ          Doc 258     Filed 01/31/20      Page 4 of 22




        To the extent the legal, contractual, or equitable rights with respect to any Claim or Interest
asserted against the Debtor are altered, modified, or changed by treatment proposed under the Plan,
such Claim or Interest is considered “Impaired” and the Holder of such Claim or Interest is entitled
to vote in favor of or against the Plan. A Ballot for voting in favor of or against the Plan (the
“Ballot”) will be mailed along with the order approving this Disclosure Statement.

THE VOTE OF EACH CREDITOR OR INTEREST HOLDER WITH AN IMPAIRED
CLAIM OR INTEREST IS IMPORTANT. TO BE COUNTED, YOUR BALLOT MUST
BE RECEIVED AT THE ADDRESS AND BY THE DATE SET FORTH IN THE BALLOT.

                                      VOTING DEADLINE

 The last day to vote to accept or reject the Plan is March 4, 2020. All votes must be received by
 the Clerk of the United States Bankruptcy Court for the Middle District of Florida, 400 W.
 Washington Street, Suite 5100, Orlando, Florida 32801, by 5:00 p.m. (EST) on that day. You
 may cast your ballot by mail or online at www.flmb.uscourts.gov.

        Upon receipt, the Ballots will be tabulated, and the results of the voting will be presented
to the Bankruptcy Court for its consideration. As described in greater detail below, the Bankruptcy
Code prescribes certain requirements for confirmation of a plan. The Bankruptcy Court will
schedule a hearing (the “Confirmation Hearing”) to consider whether the Debtor has complied
with those requirements.

        The Bankruptcy Code permits a court to confirm a plan even if all Impaired Classes have
not voted in favor of a plan. Confirmation of a plan over the objection of a Class is sometimes
referred to as a “cramdown.” As described in greater detail below, the Debtor has expressly
reserved the right to seek “cramdown” in the event all Impaired Classes do not vote in favor of the
Plan.

                             II.     SUMMARY OF CHAPTER 11

       A.       Property of the Estate
                The commencement of a chapter 11 bankruptcy case creates an estate comprising
all the legal and equitable interest of the Debtor in property as of the date the petition is filed.
Sections 1101, 1107 and 1108 of the Bankruptcy Code provide that a debtor may continue to
operate its business and remain in possession of its property as a “debtor in possession” unless the
Bankruptcy Court orders the appointment of a trustee. No trustee has been appointed in this case.

       B.       Automatic Stay
                Pursuant to Section 362 of the Bankruptcy Code, the filing of a chapter 11 petition
operates as an automatic stay applicable to all entities for various actions, including actions to
collect pre-petition claims from the Debtor or otherwise interfere with its property or business.

       C.      Plan of Reorganization
               The chapter 11 plan of reorganization sets forth the terms of the Debtor’s financial
reorganization. Since no trustee has been appointed, only the Debtor may file a plan during the

                                                  4
            Case 6:18-bk-06821-KSJ          Doc 258     Filed 01/31/20      Page 5 of 22




first 120 days after the Conversion Date in this Chapter 11 case. After the “exclusivity period”
has expired, a creditor or any other party-in-interest may file a plan, unless the debtor files a plan
within the exclusivity period. If a debtor files a plan within the exclusivity period, then, the Debtor
is given 60 additional days during which the debtor may solicit acceptances of its plan. The
solicitation period may be extended or reduced by the court upon a showing of “cause.”

       D.       Disclosure Statement
                An acceptance of a plan may not be solicited after the commencement of a chapter
11 case from the holders of a Claim unless, at the time of or before such solicitation, there is
transmitted to such holder of the plan and a written disclosure statement approved, after notice and
a hearing, by the court confirming “adequate information.” Adequate information means
information of a kind, and in sufficient detail, as far as is reasonably practicable in light of the
nature and history of the debtor and the condition of the debtor’s books and records, that would
enable a hypothetical, reasonable investor, typical of holders of claims or interests of the relevant
class to make an informed judgment about the Plan.

       E.        Voting
                 A Class of Claims has accepted a plan if such plan has been accepted by creditors
that hold at least two-thirds (2/3) in amount and more than one-half (1/2) in number of the Allowed
Claims of such class held by creditors, other than various excluded entities. A Class of Interests
has accepted a plan if the plan has been accepted by Holders of such Interests that hold at least
two-thirds (2/3) in amount of the Allowed Interests of such class held by Holders of such Interest,
other than various excluded entities. A class that is not “impaired” under a plan, and each Holder
of a Claim or Interest of such class, are conclusively presumed to have accepted the plan. A class
is deemed not to have accepted a plan if such plan provides that the Claims or Interests of such
class do not entitle the Holders of such Claims or Interests to receive or retain any property under
the plan on account of such Claims or Interests.

       F.       Impairment
                A Class of Claims or Interests is “impaired” if the legal, equitable, or contractual
rights attaching to the Claims or Interests of that class are modified. Modification for purpose of
determining impairment, however, does not include curing defaults and reinstating maturity.

       G.      Confirmation Standards

               1.     General
                      The proponent of the plan of reorganization must meet all applicable
requirements of Section 1129(a) of the Bankruptcy Code (except Section 1129(a)(8) if the
proponent proposes to seek confirmation of the plan under the provisions of Section 1129(b) of
the Bankruptcy Code). These requirements include, among other things, that: (i) the plan comply
with applicable provisions of Title 11, United States Code and other applicable law; (ii) the plan
be proposed in good faith; and (iii) at least one impaired Class of creditors has voted to accept the
plan.




                                                  5
            Case 6:18-bk-06821-KSJ         Doc 258     Filed 01/31/20      Page 6 of 22




               2.      Cramdown
                       The Bankruptcy Court may confirm a plan of reorganization even though
fewer than all the classes of impaired Claims and Interests have accepted the plan. If a plan of
reorganization is to be confirmed despite the rejection of a class if impaired Claims or Interests,
then the proponent of the plan must show, among other things, that the plan of reorganization does
not discriminate unfairly and that the plan is fair and equitable with respect to each impaired class
of Claims or Interests that has not accepted the plan of reorganization.

                            III – BACKGROUND INFORMATION

       A.      General Information About the Debtor
               The Debtor is an individual who is married and has 2 minor children. The Debtor
and his family live in a single-family home located at 15118 Pendio Drive, Montverde, Florida
34756. The Debtor is an entrepreneur who has dedicated over a decade to developing products
and services to help combat the obesity crisis in the United States.

              Currently, the Debtor owns and operates Must Cure Obesity Co., a Florida
corporation. In conjunction with other entities and individuals, the Debtor is working on the
development of a mobile app. Through Must Cure Obesity Co., the Debtor is paid an annual salary
of $180,000.00, plus a car allowance.

              The Debtor’s wife owns and operates her own business. She earns a salary of
approximately $78,000.00.

       B.      Events Leading to Chapter 11 Filing
               The Debtor filed a petition for relief under Chapter 7 of the Bankruptcy Code
subsequent to the entry of a final judgment against him, and some of his related entities, in a case
filed by the Federal Trade Commission. Once the Debtor and his wife realized an increase and
income, they sought conversion to Chapter 11 in order to pay back their creditors.

       C.      Bankruptcy Proceedings
               Since the Petition Date, the Debtor has continued to operate its business as debtor-
in-possession under Sections 1101(a) and 1108 of the Bankruptcy Code. Pursuant to various
provisions of the Bankruptcy Code, the Debtor has sought and obtained several orders from the
Bankruptcy Court intended to facilitate the ongoing operations of the Debtor. Those orders
authorized the Debtor to, among other things: (i) retain counsel; and (ii) retain an accountant. The
Debtor has also been diligently working with its creditors in an effort to reach an agreement on
consensual plan terms.

                             IV. – PLAN OF REORGANIZATION

THE DISCUSSION OF THE PLAN SET FORTH BELOW IS A SUMMARY ONLY AND
IS QUALIFIED IN ITS ENTIRETY BY REFERENCE TO THE MORE DETAILED
PROVISIONS SET FORTH IN THE PLAN AND ITS EXHIBITS, THE TERMS OF
WHICH ARE CONTROLLING. HOLDERS OF CLAIMS AND EQUITY INTERESTS
AND OTHER INTERESTED PARTIES ARE URGED TO READ THE PLAN IN ITS

                                                 6
            Case 6:18-bk-06821-KSJ         Doc 258     Filed 01/31/20     Page 7 of 22




ENTIRETY SO THAT THEY                     MAY        MAKE     AN    INFORMED          JUDGMENT
CONCERNING THE PLAN.

       A.        Overview
                 In summary, the Plan contemplates the emergence of a Reorganized Debtor through
the continued operations of the Debtor’s businesses. All Claims against the Reorganized Debtor
shall be classified and treatment pursuant to the terms of the Plan. As discussed more fully below,
the Plan provides for four (4) classes of secured claims, one (1) class of unsecured claims, and one
(1) class of equity interests. This Plan also provides for the payment of administrative and priority
tax claims.

                Overall, the Plan provides that holders of Allowed Administrative Claims will be
paid in full on the Effective Date.

       B.      Classification and Treatment of Claims and Interests

               1.      Administrative Claims

                       a.      Nonordinary Course Administrative Claims.
                               Any person, including any professional who has rendered services
to Debtor during the course of the Bankruptcy Case, that asserts an Administrative Claim arising
before the Confirmation Date, including Claims under Section 503(b) of the Code, but excluding
Ordinary Course Administrative Claims as discussed below, shall, on or before the Administrative
Claims Bar Date or other date as set by Bankruptcy Court order, file an application, motion, or
request, as called for by the Rules, with the Bankruptcy Court for allowance of such Claim as an
Administrative Claim specifying the amount of and basis for such Claim; provided, however, that
applicants or movants who have previously filed applications, motions, or requests with the
Bankruptcy Court need not file another such paper for the same Claim. Failure to file a timely
application, motion, or request for allowance pursuant to this Section by any Holder of a
Nonordinary Course Administrative Expense Claim, other than such a Holder engaged or
employed by the Reorganized Debtor shall bar such a claimant from seeking recovery on such
Claim.

                              Each Holder of a Nonordinary Course Administrative Claim or
Debtor shall be paid by the Debtor one hundred percent (100%) of its Allowed Claim in Cash,
unless otherwise ordered by the Bankruptcy Court or agreed to by such Holder, on or before the
Effective Date or such later date as may be agreed to by such Holder, or, if the Claim does not
become Allowed prior to the Effective Date, on the date of the Allowed Amount of such Claim is
determined by Final Order of the Bankruptcy Court. As provided for in Article VII of the Plan,
the Debtor’s cash-on-hand as of the Effective Date shall be first used to pay Nonordinary Course
Administrative Claims. However, nothing in this provision of the Plan shall preclude the Debtor
from paying any Holder of a Nonordinary Course Administrative Claim less than one hundred
percent (100%) of its Allowed Claim in Cash on the Effective Date provided that such Claim
Holder consents to different payment terms.




                                                 7
            Case 6:18-bk-06821-KSJ              Doc 258       Filed 01/31/20       Page 8 of 22




                          b.  Ordinary Course Administrative Claims.
                              Ordinary Course Administrative Claims will be resolved through the
performance of the obligation by the Debtor in accordance with the terms and conditions of the
agreement or applicable law giving rise thereto. An applicant for such Claim need not file an
application, motion, or request to protect its rights with respect to Ordinary Course Administrative
Claims.

                 2.       Priority Tax Claims

                        Except to the extent that the Holder and the Debtor have agreed or may
agree to a different treatment, each holder of an Allowed Priority Tax1 Claim against the Debtor
shall receive on account of such Claim, the amount of such Holder’s Allowed Claim in accordance
with Section 1129(a)(9)(c) of the Bankruptcy Code, which will be paid based on a five (5) year
amortization and maturity with payments made monthly. Holders of Allowed Secured Tax Claims
shall receive interest at the statutory rate. Payments will commence on the later of the Effective
Date or on such date as a respective Priority Tax Claim becomes an Allowed Claim.

                 3.       Secured Claims

                          a.   Class 1 - PSR
                               Class 1 consists of the Allowed Secured Claim of PSR. PSR has
filed Proof of Claim Number 5, alleging a secured claim in the amount of $1,332,509.75. This
Claim is secured by a first-priority mortgage lien on the Homestead Property.     PSR shall be
secured by a lien on the Homestead Property to the same validity and priority as existed as of the
Petition Date. Pursuant to the note and mortgage in favor of PSR, which is secured by the
Homestead Property, the monthly contractual payment to PSR is in the amount of $6,830.00. The
Debtor is current on his monthly contractual payments to PSR. The Debtor shall continue to
perform under the loan documents with PSR and shall continue to make the monthly contractual
payments to PSR pursuant to the note and mortgaged held by PSR. Class 1 is Unimpaired.

                          b.   Class 2 – Bella Collina
                               Class 2 consists of the Holder of the Disputed Claim of Bella
Collina. This Disputed Class 2 Secured Claim is counted for financial projection purposes only,
in the amount of $141,324.31, without conceding that Bella Collina has any allowed claim, and
subject to any and all of the Debtor’s rights under Sections 105, 362, 502, 506, 510, 544, 547, 550,
551 and 552 of the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and applicable
non-bankruptcy law. The Debtor has filed an Objection to Claim No. 6 of Bella Collina (the
“Bella Collina Objection”) (Doc. No. 228). If the Bella Collina Objection is overruled, then in full
satisfaction of the allowed secured claim, Bella Collina shall be secured by a lien on the Homestead
Property to the same validity and priority as existed as of the Petition Date and shall be paid
through monthly payments of principal and interest, amortized over a period of 120 months at a
five percent (5.00%) fixed rate of interest. The first payment will be due on the thirtieth day after
the Effective Date and shall continue on the same day of each month thereafter. The monthly
payments of principal and interest to Bella Collina will be in the amount of $1,498.96. The Debtor

1
  Any difference between the amount of the Allowed Priority Tax Claim and the Allowed Claim that does not qualify
for priority treatment under 11 U.S.C. § 507(a)(8) shall be treated as a Class 5 General Unsecured Claim.

                                                       8
           Case 6:18-bk-06821-KSJ         Doc 258      Filed 01/31/20     Page 9 of 22




shall have the absolute right to pre-pay some or all of the allowed secured claim of Bella Collina
prior to the maturity date under the Plan with no penalties, fees or interest.     If          the
Bankruptcy Court determines that Bella Collina has an allowed secured claim for an amount less
than the full value stated in their Proof of Claim, said amount shall be paid on the same terms
stated above. Class 2 is Impaired.

                       c.       Class 3 – MB Financial
                                Class 3 consists of the Allowed Secured Claim of MB Financial.
This Claim is secured by first priority lien on a 2018 Mercedes-Benz GLS550, VIN:
4JGDF7DE7JB003154. The Allowed Class 3 Secured Claim is in the amount of $34,740.82. MB
Financial filed Proof of Claim Number 8, alleging a secured claim in the amount of $34,740.82
arising out of a pre-petition loan to Debtor for the purchase of a 2018 Mercedes-Benz GLS550,
bearing Vehicle Identification Number 4JGDF7DE7JB003154. In full satisfaction of MB
Financial’s Allowed Secured Claim, MB Financial shall be secured by a lien on the 2018
Mercedes-Benz GLS550 to the same validity and priority as existed as of the Petition Date and
shall be paid through monthly payments of principal and interest, amortized over a period of 60
months at a seven and one-half percent (7.50%) fixed rate of interest. The first payment will be
due on the thirtieth day after the Effective Date and shall continue on the same day of each month
thereafter. The monthly payments of principal and interest to MB Financial will be in the amount
of $696.13. The Debtor shall have the absolute right to pre-pay some or all of the Allowed Secured
Claim of MB Financial prior to the maturity date under the Plan with no penalties, fees or interest.
Upon payment in full of the Allowed Secured Claims of MB Financial, MB Financial shall release
their lien on the 2018 Mercedes-Benz GLS550, bearing Vehicle Identification Number
4JGDF7DE7JB003154, and shall cause the original title to be issued to the Debtor or Reorganized
Debtor. Class 3 is Impaired

                       d.       Class 4 – MB Financial
                                Class 4 consists of the Allowed Secured Claim of MB Financial.
This Claim is secured by first priority lien on a 2018 Mercedes-Benz S560, VIN:
WDDUG8DB3JA367158. The Allowed Class 4 Secured Claim is in the amount of $75,455.27.
MB Financial filed Proof of Claim Number 9, alleging a secured claim in the amount of $74,455.27
arising out of a pre-petition loan to Debtor for the purchase of a 2018 Mercedes-Benz S560,
bearing Vehicle Identification Number WDDUG8DB3JA367158. In full satisfaction of MB
Financial’s Allowed Secured Claim, MB Financial shall be secured by a lien on the 2018
Mercedes-Benz S560 to the same validity and priority as existed as of the Petition Date and shall
be paid through monthly payments of principal and interest, amortized over a period of 60 months
at a seven and one-half percent (7.50%) fixed rate of interest. The first payment will be due on the
thirtieth day after the Effective Date and shall continue on the same day of each month thereafter.
The monthly payments of principal and interest to MB Financial will be in the amount of
$1,511.97. The Debtor shall have the absolute right to pre-pay some or all of the Allowed Secured
Claim of MB Financial prior to the maturity date under the Plan with no penalties, fees or interest.
Upon payment in full of the Allowed Secured Claims of MB Financial, MB Financial shall release
their lien on the 2018 Mercedes-Benz S560, bearing Vehicle Identification Number
WDDUG8DB3JA367158, and shall cause the original title to be issued to the Debtor or
Reorganized Debtor. Class 4 is Impaired



                                                 9
            Case 6:18-bk-06821-KSJ               Doc 258        Filed 01/31/20        Page 10 of 22




                  4.       Unsecured Claims

                           a.  Class 5 – General Unsecured Claims
                               Class 5 consists of the Allowed General Unsecured Claims against
the Debtor. The Debtor estimates that the total amount of Allowed Unsecured Claims against the
Debtor will be $25,298,337.15. In full satisfaction of the Class 5 Allowed Unsecured Claims, the
total sum of $500,000.00 shall be paid to the Holders of Class 5 Allowed Unsecured Claims on a
Pro Rata basis. Payments shall be made in 40 equal quarterly installments over a period of one
hundred twenty (120) months. Each quarterly payment will be $12,500.00 which shall be
distributed on a Pro Rata basis to the Holders of Class 5 Allowed Unsecured Claims. The first
payment shall be due on the sixtieth day following the Effective Date and will continue every three
months thereafter until the total of $500,000.00 is paid in full. Class 5 is Impaired.

                    5.     Equity Interests

                           a.Class 6 – Equity Interests
                             Class 6 consists of all legal and equitable interests of the Debtor in
all non-exempt Assets. Class 6 is Unimpaired.

                  7.       Summary of Classes of Claims and Interests

    Class   Description            Amount                 Estimated             Estimated        Status
                                   Claimed                Allowed               Recovery
                                                          Amounts
    N/A     Administrative         $100,000.00            $100,000.00           100%             Unclassified
            Claims                                                                               and not entitled
                                                                                                 to vote.
    N/A     Priority       Tax $82,964.57                 $82,964.57            100%             Unimpaired and
            Claim                                                                                not entitled to
                                                                                                 vote.
    1       Allowed Secured $1,332,509.75                 $1,332,509.75         100%             Unimpaired and
            Claim of PSR                                                                         not entitled to
                                                                                                 vote.
    2       Disputed Claim $141,324.31                    $141,324.312          100%             Impaired
            of Bella Collina
    3       Allowed Secured $34,740.82                    $34,740.82            100%             Impaired
            Claim of MB
            Financial
    4       Allowed Secured $75,455.27                    $75,455.27            100%             Impaired
            Claim of MB
            Financial



2
 The Disputed Claim of Bella Collina is only an estimated claim for the purposes of the Plan and Disclosure Statement.
The Debtor has filed an Objection to Claim No. 6 of Bella Collina, which must be resolved in order to obtain the
actual allowed amount.

                                                         10
            Case 6:18-bk-06821-KSJ        Doc 258      Filed 01/31/20     Page 11 of 22




 5       Allowed General $25,298,337.15           $25,298,337.15 2.00%             Impaired
         Unsecured
         Claims
 6       Equity Interests Unknown                 Unknown           The Debtor Unimpaired and
                                                                    shall retain not entitled to
                                                                    all    legal vote.
                                                                    and
                                                                    equitable
                                                                    interests in
                                                                    exempt and
                                                                    non-
                                                                    exempt
                                                                    property

       C.      Means of Implementation

               1.      Business Operations and Cash Flow
                       The Plan contemplates that the Debtor will continue to operate the Debtor’s
businesses. The Debtor also anticipates that his wife will make continued contributions to the
Debtor’s household income. The Debtor believes cash flow from the continued operation of his
businesses, plus his wife’s contributions, will be sufficient to meet his household expenses and all
Plan Payments.

               2.     Funds Generated During Chapter 11
                      Funds generated by the Debtor, including contributions by the Debtor’s
wife to household income, during this Chapter 11 Case will be used for household expenses and
Plan Payments to all Holders of Allowed Claims in Classes 1 through 6. If the Debtor sells any
non-exempt Assets within sixty (60) months from the Effective Date, all net proceeds shall be used
to make Plan Payments. It is in the Debtor’s sole and absolute discretion to which Plan Payments
such net proceeds shall apply.

               3.      Section 1146 Exemption
                       Pursuant to Section 1146(a) of the Bankruptcy Code, the issuance, transfer,
or exchange of any security under the Plan, or the making or delivery of any instrument of transfer
pursuant to, in implementation of, or as contemplated by, the Plan or re-vesting, transfer or sale of
any real or personal property of the Debtor pursuant to, in implementation of, or as contemplated
by, the Plan shall not be taxed under any state or local law imposing a stamp tax, transfer tax or
similar tax or fee.

               4.     Employment of Professionals Post-Confirmation
                      After the Effective Date, the Reorganized Debtor may retain professionals
on such terms as the Reorganized Debtor deems reasonable without Bankruptcy Court approval.
Persons who served as professionals to the Debtor prior to the Effective Date may also continue
to serve the Reorganized Debtor.




                                                 11
            Case 6:18-bk-06821-KSJ         Doc 258      Filed 01/31/20     Page 12 of 22




       D.      Re-vesting of Assets

                 The remaining property of the estate of the Debtor shall vest in the Reorganized
Debtor on the Effective Date, except as otherwise provided in the Plan. As of the Effective Date,
all property of the Debtor or Reorganized Debtor shall be free and clear of all Claims and Interests,
except as specifically provided in the Plan.

       E.      Limitations of Liability

                The Debtor and the Reorganized Debtor, for the purpose of consummating and
implementing the transactions and acts contemplated by this Plan, shall have no liability to any
entity for any act taken or omitted to be taken in connection with or related to the formulation,
preparation, dissemination, implementation, confirmation or consummation of the initial Plan, the
Disclosure Statement, or any contract, instrument, release or other agreement or document relating
to, arising out of, or in connection with the Plan, unless the liability of any entity that would
otherwise result from any such act or omission was the result of gross negligence.

       I.      Other Provisions

               1.      Executory Contracts and Unexpired Leases
                       If the Bankruptcy Court has not previously entered an order approving
assumption, rejection and/or assignment of leases and executory contracts, then the Confirmation
Order shall constitute an order of the Bankruptcy Court approving all such assumptions,
assignments, and rejections of executory contracts and unexpired leases as of the Petition Date,
unless there is pending before the Bankruptcy Court on the Confirmation Date a motion to assume
such executory contract or unexpired lease.

                        If an executory contract or unexpired lease is assigned, then the other party
to the agreement may file a Claim for damages incurred by reason of the assignment within such
time as the Bankruptcy Court may allow or be forever barred. Such Claim shall be served upon
the Debtor. In the case of rejection of leases of real property, damages are limited under the
Bankruptcy Code. Such claims shall be deemed to be Class 5 General Unsecured Claims. The
Plan shall constitute adequate and sufficient notice to Persons or Entities which may assert a Claim
for damages from the rejection of an executory contract or unexpired lease of the Bar Date for
filing a Claim in connection therewith.

                         To the extent any indemnification obligation of the Debtor (whether
pursuant to its charter, by-laws, agreement, or by law) existing as of the Petition Date to any current
or former officer, director or employee of the Debtor constitutes an executory contract, the Debtor
shall be deemed to have rejected such contract immediately before the Petition Date pursuant to
Section 365 of the Bankruptcy Code.

               2.      Provisions Governing Distribution

                       a.      Cash Payments



                                                  12
          Case 6:18-bk-06821-KSJ          Doc 258      Filed 01/31/20     Page 13 of 22




                            Cash payments made pursuant to the Plan shall be in U.S. funds, by
check drawn against a domestic bank, or by wire transfer from a domestic bank.

                       b.      Delivery of Distributions
                               Distributions and deliveries to Holders of Allowed Claims and
Interests shall be made at the addresses set forth on the Proofs of Claim or Interest filed by such
Holders (or at the last known addresses of such holders if no Proof of Claim or Interest is filed, or
if the Debtor or Reorganized Debtor have been notified of a change of address). If any distribution
to a Holder is returned as undeliverable, then no further distributions to such Holder shall be made
unless and until the Debtor or Reorganized Debtor are notified of the Holder’s then-current
address, at which time all missed distributions shall be made to such Holder, without interest. All
Claims for undeliverable distributions shall be made on or before the first anniversary of the
Distribution Date. After such date, all unclaimed property shall revert to the Debtor or
Reorganized Debtor, and the claim of any Holder with respect to such property shall be discharged
and forever barred.

                       c.      Time Bar to Cash Payments
                               Checks issued by the Debtor or Reorganized Debtor with respect to
Allowed Claims shall be null and void if not cashed within ninety (90) days of the date of issuance
thereof. Requests for re-issuance of any checks shall be made directly to the Debtor or
Reorganized Debtor by the Holder of the Allowed Claim with respect to which such check
originally was issued. Any Claim with respect to such a voided check shall be made on or before
the later of the first anniversary of the Distribution Date or ninety (90) days after the date of
issuance of such check. After such date, all Claims with respect to void checks shall be discharged
and forever barred.

                       d.      Transfer of Claim
                               In the event that the Holder of any Claim shall transfer such Claim
on or after the Effective Date, the Holder shall immediately notify the Reorganized Debtor in
writing of such transfer and provide sufficient written evidence of the transfer. The Reorganized
Debtor shall be entitled to assume that no transfer of any Claim has been made by any Holder
unless and until the Reorganized Debtor has received written notice to the contrary. Each
transferee of any Claim shall take such Claim subject to the provisions of the Plan and to any
requests made, waiver, or consent given or other action taken hereunder and, except as otherwise
expressly provided in such notice, the Reorganized Debtor shall be entitled to assume conclusively
that the transferee named in such notice thereafter shall be vested with all rights and powers of the
transferor under the Plan.

               3.      Procedures for Resolving and Treating Contested Claims

                       a.     Objection Deadline
                              Unless extended by the Bankruptcy Court, the Debtor and the
Reorganized Debtor shall file any objections to Claims or Interests no later than ninety (90) days
after the Confirmation Date.




                                                 13
          Case 6:18-bk-06821-KSJ          Doc 258      Filed 01/31/20     Page 14 of 22




                       b.      Prosecution of Objections
                               The Debtor and the Reorganized Debtor shall have authority to file
objections, litigate to judgment, settle, or withdraw objections to Disputed Claims or Interests. All
professional fees and expenses incurred by the Debtor or Reorganized Debtor from and after the
Confirmation Date shall be paid as provided in Article III above.

                       c.    No Distribution Pending Allowances
                             No payments or distributions shall be made with respect to any
Disputed Claim or Interest unless and until all objections to such Claim or Interest are resolved
and such Claim becomes an Allowed Claim or Interest.

                       d.      Escrow of Allocated Distributions
                               The Debtor shall withhold from the property to be distributed under
the Plan, and shall place in escrow, amounts sufficient to be distributed on account of Contested
Claims. As to any Contested Claim, upon a request for estimation by the Debtor, the Bankruptcy
Court shall determine what amount is sufficient to withhold in escrow pending Disallowance of
the Claim. The Debtor shall also place in escrow any dividends, payments, or other distributions
made on account of, as well as any obligations arising from, the property withheld in escrow
pursuant hereto, to the extent such property continues to be withheld in escrow at the time such
distributions are made, or such obligations arise. If practicable, Debtor may invest any cash it has
withheld in escrow in a manner that will yield a reasonable net return, taking into account the
safety of the investment.

                       e.       Distributions After Allowance
                                Payments and distributions form escrow to each holder of a
Disputed Claim, to the extent that such Claim ultimately becomes an Allowed Claim, shall be
made in accordance with the provisions of the Plan governing the Class of Claims to which the
respective holder belongs. As soon as practicable after the date that the order or judgment of the
Bankruptcy Court allowing such Claim becomes a Final Order, any property in escrow that would
have been distributed prior to the date on which a Disputed Claim becomes an Allowed Claim
shall be distributed, together with dividends, payments, or other distributions made on account of,
as well as any obligations arising from, the property from the date such distributions would have
been due had such Claim then been an Allowed Claim to the date such distributions are made.

                       f.       Distributions After Disallowance
                                If any property withheld in escrow remains after all objections to
Disputed Claims of a particular Class have been resolved, then such remaining property, to the
extent attributable to the Disputed Claims, shall be distributed as soon as practicable in accordance
with the provisions of the Plan governing the Class of Claims or Interests to which the Disallowed
Claim or Interest belongs.

               4.      Securities Laws

                       Pursuant to Section 1125(e) of the Bankruptcy Code, the transmittal of the
Plan solicitation packages (including the Disclosure Statement and the Plan), the Debtor’s
solicitation of acceptances of the Plan, and the Reorganized Debtor, and any other persons’

                                                 14
          Case 6:18-bk-06821-KSJ           Doc 258      Filed 01/31/20      Page 15 of 22




participation in such activities are not and will not be governed by or subject to any otherwise
applicable law, rule or regulation governing the solicitation of acceptance or rejection of a plan of
reorganization or the offer, issuance, sale or purchase of securities.

               5.      Federal Income Tax Consequences

                       a.       General
                                The tax consequences of the Plan to the Debtor and to the Holders
of Claims and Equity Interests (the “Holders”) are discussed below. The discussion of the federal
income tax consequences of the Plan to the Debtor and Holders under the United States Internal
Revenue Code is provided for informational purposes only. While this discussion addresses
certain material tax consequences of the Plan, it is not a complete discussion of all such
consequences and is subject to substantial uncertainties. Moreover, the tax consequences to a
Holder may be affected by matters not discussed below (including, but not limited to, special rules
applicable to certain types of persons, such as persons holding non-vested voting stock or
otherwise subject to special rules, nonresident aliens, life insurance companies and tax exempt
organizations) and by such Holders’ particular tax situations. In addition, this discussion does not
address any state, local or foreign tax considerations that may be applicable to particular Holders.

                       b.       Cancellation of Indebtedness Income
                                Generally, cancellation of indebtedness triggers ordinary income to
a debtor equal to the adjusted price (as determined for federal income tax purposes) of the
indebtedness canceled. If a debt is discharged in a Chapter 11 bankruptcy case, however, the
Debtor does not recognize cancellation of indebtedness as income. Instead, certain tax attributes
otherwise available to the Debtor is reduced by the amount of the indebtedness canceled. Tax
attributes subject to reduction include: (i) net operating losses (NOL) and NOL carry forwards; (ii)
most credit carry forwards; (iii) capital losses and carry forwards; (iv) the tax basis of the Debtor’s
depreciable and non-depreciable assets; and (v) foreign tax credit carry forwards.

                               Under Sections 108(b) and 1017 of the Internal Revenue Code,
attributes are reduced in the following orders: first, net operating loss carryover; second, general
business credit carryovers; third, capital loss carryovers; and fourth, tax basis. In lieu of reducing
net operating loss and carryovers, the taxpayer can elect to reduce tax basis first. Such an election
shall not apply to an amount greater than the aggregate adjusted bases of depreciable property held
by the taxpayer as of the beginning of the taxable year following the taxable year in which the
discharge occurs.

                                 Therefore, any cancellation of indebtedness income realized by the
Debtor would require a reduction in its NOL’s or other tax attributes. Because attribute reduction
is calculated only after the tax for the year of discharge is determined, the realization of substantial
amount of cancellation of indebtedness income as a result of implementation of the Plan, should
not diminish the NOL’s and NOL carry forwards otherwise available to offset other income
recognized in the year in which the Plan is consummated.




                                                  15
            Case 6:18-bk-06821-KSJ       Doc 258     Filed 01/31/20     Page 16 of 22




                             The Debtor does not believe that the principal purpose of the Plan is
the avoidance of federal income tax within the meaning of Section 269 of the Internal Revenue
Code.

                      c.       Importance of Obtaining Professional Tax Assistance
                               This discussion is intended only as a summary of certain federal
income tax consequences of the Plan and is not a substitute for careful tax planning with a
professional. The tax consequences are in many cases uncertain and may vary depending on a
Holder’s individual circumstances. Accordingly, Holders are urged to consult with their tax
advisors about the federal, state, local and foreign tax consequences of the Plan.

NO RULING HAS BEEN SOUGHT OR OBTAINED FROM THE IRS WITH RESPECT TO
ANY OF THE TAX ASPECTS OF THE PLAN AND NO OPINION OF COUNSEL HAS BEEN
OBTAINED BY THE DEBTOR WITH RESPECT THERETO. NO REPRESENTATION OR
ASSURANCE IS BEING MADE WITH RESPECT TO THE FEDERAL INCOME TAX
CONSEQUENCES AS DESCRIBED HEREIN. CERTAIN TYPES OF CLAIMANTS AND
INTEREST HOLDERS MAY BE SUBJECT TO SPECIAL RULES NOT ADDRESSED IN
THIS SECTION. THERE ALSO MAY BE STATE, LOCAL, OR FOREIGN TAX
CONSIDERATIONS APPLICABLE TO EACH HOLDER OF A CLAIM OR EQUITY
INTEREST WHICH ARE NOT ADDRESSED HEREIN. EACH HOLDER OF A CLAIM OR
EQUITY INTEREST AFFECTED BY THE PLAN MUST CONSULT AND RELY UPON
SUCH HOLDER’S OWN TAX ADVISOR REGARDING THE SPECIFIC TAX
CONSEQUENCES OF THE PLAN WITH RESPECT TO SUCH HOLDER’S CLAIM OR
EQUITY INTEREST. THIS INFORMATION MAY NOT BE USED OR QUOTED IN WHOLE
OR IN PART IN CONNECTION WITH THE OFFERING FOR SALE OF SECURITIES.

                                    V – CONFIRMATION

       A.      Confirmation Hearing
               Section 1128 of the Bankruptcy Code requires the Court, after notice, to hold a
Confirmation Hearing on the Plan at which time any party in interest may be heard in support of
or in opposition to Confirmation. The Confirmation Hearing may be adjourned from time to time
without further notice except for an announcement to be made at the Confirmation Hearing. Any
objection to Confirmation must be made in writing and filed with the Clerk, and delivered to the
following persons, at least seven (7) days prior to the Confirmation Hearing:

               Counsel for the Debtor and Reorganized Debtor:

               Aldo G. Bartolone, Jr., Esq.
               Bartolone Law PLLC
               1030 N. Orange Ave., Suite 300
               Orlando, Florida 32801




                                                16
            Case 6:18-bk-06821-KSJ           Doc 258    Filed 01/31/20      Page 17 of 22




               Debtor and Reorganized Debtor:

               Don Karl Juravin
               15118 Pendio Drive
               Montverde, Florida 34756

               United States Trustee:

               Office of the United States Trustee
               400 W. Washington Street
               Suite 1100
               Orlando, Florida 32801

       B.       Financial Information Relevant to Confirmation
                The Debtor does not, as a matter of course, make long-range external forecasts or
projections of anticipated financial position or result of operation.

               Attached as an Exhibit “A” to the original of the Disclosure Statement filed with
the Court, and incorporated herein, is a copy of the Debtor’s Chapter 7 liquidation analysis (the
“Liquidation Analysis”) establishing that the Creditors of the Debtor will fair materially poorer in
the event the Debtor is forced into Chapter 7 as comparted to the Plan.

       C.       Confirmation Standards
                For a plan of reorganization to be confirmed the Code requires, among other things,
that a plan be proposed in good faith and comply with the applicable provisions of Chapter 11 of
the Code. Section 1129 of the Code also imposes requirements that at least one class of Impaired
Claims accept a plan, that confirmation of a plan is not likely to be followed by the need for further
financial reorganization, that a plan be in the best interests of creditors, and that a plan be fair and
equitable with respect to each class of Claims or Interests which is Impaired under the plan.

                The Bankruptcy Court shall confirm a plan only if it finds that all of the
requirements enumerated in Section 1129 of the Code have been met. The Debtor believes that
the Plan satisfies all of the requirements for Confirmation.

               1.      Best Interests Test

                        Before the Plan may be confirmed, the Bankruptcy Court must find (with
certain exceptions) that the Plan provides, with respect to each Class, that each holder of an
Allowed Claim or Interest of such Class either: (a) has accepted the Plan; or (b) will receive or
retain under the Plan, on account of such Claim or Interest, property of a value, as of the Effective
Date, that is not less than the amount that such holder would receive or retain if the Debtor was,
on the Effective Date, liquidated under Chapter 7 of the Code. The Debtor believes that the
Liquidation Analysis establishes satisfaction of this test.




                                                  17
          Case 6:18-bk-06821-KSJ          Doc 258      Filed 01/31/20     Page 18 of 22




                      To determine what holders of Claims and Equity Interests would receive if
the Debtor was liquidated, the Bankruptcy Court must determine how the assets and properties of
the Debtor would be liquidated and distributed in the context of a Chapter 7 liquidation case.

                        The Debtor’s costs of liquidation under Chapter 7 would include the fees
payable to a trustee in bankruptcy and to any additional attorneys and other professionals engaged
by such trustee and any unpaid expenses incurred by the Debtor during the Chapter 11 Case,
including compensation of attorneys and accountants. The additional costs and expenses incurred
by a trustee in a Chapter 7 liquidation could be substantial and would decrease the possibility that
Unsecured Creditors and holders of Equity Interests would receive meaningful distributions. The
foregoing types of Claims arising from Chapter 7 administration and such other Claims as may
arise in Chapter 7 or result from the pending Chapter 11 Case would be paid in full from the
liquidation proceeds before the balance of those proceeds would be made available to pay the
Claims of Unsecured Creditors. Liquidation in Chapter 7 might substantially delay the date at
which Creditors would receive any Payment.

                       The Debtors have carefully considered the probable effects of liquidation
under Chapter 7 on the ultimate proceeds available for distribution to Creditors and holders of
Equity Interests, including the following:

                       a.      the possible costs and expenses of the Chapter 7 trustee or trustees;

                       b.      the possible adverse effect on recoveries by Creditors under Chapter
7 due to reduced sale prices for the Debtors’ assets caused by the forced Chapter 7 liquidation.

                        c.     the possible substantial increase in Claims, which would rank prior
to or on parity with those of Unsecured Creditors.

               2.      Financial Feasibility

                        The Code requires, as a condition to Confirmation, that Confirmation of a
plan is not likely to be followed by the liquidation or the need for further financial reorganization
of the Debtor unless the liquidation is proposed in the Plan. Based upon the Debtor’s financial
projections, the Debtor believes that the operations of the Debtor will generate sufficient cash flow
to make all Plan Payments as noted herein. Based upon the financial projections, the Debtor asserts
that the Plan is feasible and Confirmation is not likely to be followed by further financial
reorganization.

               3.      Acceptance by Impaired Classes

                       The Bankruptcy Code requires as a condition to Confirmation that each
Class of Claims or Interests that is Impaired under the Plan accept such plan, with the exception
described in the following section. A Class of Claims has accepted the Plan if the Plan has been
accepted by Creditors that hold at least two-third (2/3) in dollar amount and more than one-half
(1/2) in number of the Allowed Claims of such Class who vote to accept or to reject the Plan.



                                                 18
          Case 6:18-bk-06821-KSJ          Doc 258      Filed 01/31/20     Page 19 of 22




                       A Class of Interests has accepted the Plan if the Plan has been accepted by
holders of Interests that hold at least two-third (2/3) in amount of the Allowed Interests of such
Class that vote to accept or reject the Plan. Holders of Claims or Interests who fail to vote are not
counted as either accepting or rejecting the Plan.

                        A Class that is not impaired under a Plan is deemed to have accepted such
Plan; solicitation of acceptances with respect to such Class is not required. A Class is Impaired
unless: (i) the legal, equitable, and contractual rights to which the Claim or Interest entitles the
holder of such Claim or Interest are not modified; (ii) with respect to Secured Claims, the effect
of any default is cured and the original terms of the obligation are reinstated; or (iii) the Plan
provides that on the Effective Date the holder of the Claim or Interest receives on account of such
claim or interest, Cash equal to the Allowed Amount of such Claim or, with respect to any Interest,
any fixed liquidation preference to which the holder is entitled.

               4.      Confirmation Without Acceptance by all Impaired Classes (Cramdown)

                       The Code contains provisions that enable the Court to confirm the Plan,
even though all Impaired Classes have not accepted the Plan, provided that the Plan has been
accepted by at least one Impaired Class of Claims. Section 1129(b)(1) of the Code states:

               “Notwithstanding section 510(a) of this title, if all of the applicable
               requirements of subsection (a) of this section other than paragraph (8) are
               met with respect to a plan, the court, on request of the proponent of the plan,
               shall confirm the plan notwithstanding the requirements of such paragraph
               if the plan does not discriminate unfairly, and is fair and equitable, with
               respect to each class of claims or interests that is impaired under, and has
               not accepted, the plan.”

                         This section makes clear that the Plan may be confirmed, notwithstanding
the failure of an Impaired Class to accept the Plan, so long as the Plan does not discriminate
unfairly and it is fair and equitable with respect to each Class of Claims that is Impaired under and
has not accepted the Plan.

       THE DEBTOR BELIEVES THAT, IF NECESSARY, IT WILL BE ABLE TO
       MEET THE STATUTORY STANDARDS SET FORTH IN THE CODE
       WITH RESPECT TO NONCONSENSUAL CONFIRMATION OF THE
       PLAN AND WILL SEEK SUCH RELIEF.

                             VI – ALTERNATIVES TO THE PLAN

        The Debtor has evaluated numerous alternatives to the Plan, including: (a) the sale of the
Debtor as a going concern, either as a whole or on a breakup basis; and (b) the liquidation of the
Debtor. After studying these alternatives, the Debtor has concluded that the Plan is the best
alternative and will maximize recoveries by holders of Claims and Interests, assuming confirmation
of the Plan. The following discussion provides a summary of the Debtor’s analysis leading to the



                                                 19
             Case 6:18-bk-06821-KSJ         Doc 258      Filed 01/31/20      Page 20 of 22




conclusion that a sale or liquidation will not provide the highest value to the holders of claims and
interests.

        A.      Sale on a Breakup Basis
                The Debtor believes that a sale at this time would be unconscionable, considering the
Debtor has the ability to fully repay all creditors. The Plan, in contrast, enables creditors to participate
fully in the going-concern value to be achieved through the implementation of the Debtor’s business
plan.

        B.       Liquidation
                 The Debtor has analyzed whether a liquidation of the assets of the Debtor would be in
the best interests of the creditors. An analysis of the recovery that would likely result from liquidation
under Chapter 7 of the Bankruptcy Code is set forth as Exhibit A to this Disclosure Statement. The
Debtor believes liquidation would result in substantial diminution in the value to be realized by
creditors because of (i) the failure to utilize the expertise of current management; (ii) additional
administrative expenses involved in the appointment of the trustee and professionals to assist the
trustee; (iii) additional expenses and Claims, some of which would be entitled to priority in payments,
which would arise by reason of the liquidation and from rejection of leases and other executory
contracts in connection with the termination of the Debtor’s operations; (iv) the substantial time
which would lapse before creditors would receive any distribution with respect to their Claims; (v) a
failure to maximize the value of any assets that would be liquidated; and (vi) the likelihood that the
value received would not even equal the amount of Allowed Claims. Therefore, the Debtor believes
that the Plan provides a substantially greater return to holders of claims and interests than would
liquidation.

        C.     Alternatives if Plan Not Confirmed
               If the Plan is not confirmed, then the Debtor, or any other party in interest in the
Chapter 11 Case, could attempt to formulate and propose a different plan or plans of reorganization.
Such plans might involve either: (i) a reorganization and continuation of the Debtor’s business; (ii) a
sale of the Debtor’s non-exempt Assets; (iii) an orderly liquidation of the Debtor’s assets; or (iv) any
combination thereof.

                                   ARTICLE VII – CONCLUSION

        THE DEBTOR BELIEVES THAT CONFIRMATION OF THE PLAN IS DESIRABLE
AND IN THE BEST INTERESTS OF CREDITORS AND INTEREST HOLDERS. The Plan
provides for an equitable and early distribution of all Classes of the Debtor’s creditors and reserves
value, subject to certain restrictions, for equity security holders. Any alternative to confirmation of
the Plan, such as liquidation under Chapter 7 of the Bankruptcy Code or attempts by another party in
interest to file a plan, would result in significant delays, litigation, and cost. More importantly, the
Plan proposes a distribution to unsecured creditors substantially greater than such creditors would
receive in the absence of this Plan. The Debtor believes that a plan filed by another party in interest
could only be confirmed over the objection of one or more impaired Classes and would generate
costly and time-consuming litigation. Any delays in the confirmation of this Plan would jeopardize
the viability of the Debtor as a going concern, and therefore diminish the high probability of a
distribution in full to unsecured creditors to mere possibility. As described in “Acceptance and

                                                   20
          Case 6:18-bk-06821-KSJ          Doc 258     Filed 01/31/20     Page 21 of 22




Confirmation of the Plan – Best Interests of Creditors and Equity Security Holders – Liquidation
Analysis,” the Debtor believes that its creditors will receive greater and earlier recoveries under the
Plan than those which could otherwise be achieved. FOR THESE REASONS, THE DEBTOR
URGES YOU TO RETURN YOUR BALLOT ACCEPTING THE PLAN.

       Respectfully submitted this 31st day of January, 2020.

                                              __/s/ Aldo G. Bartolone, Jr._____
                                              ALDO G. BARTOLONE, JR.
                                              Florida Bar No. 173134
                                              BARTOLONE LAW, PLLC
                                              1030 N. Orange Ave., Suite 300
                                              Orlando, Florida 32801
                                              Telephone: 407-294-4440
                                              Facsimile: 407-287-5544
                                              E-mail: aldo@bartolonelaw.com
                                              Attorney for Debtor




                                                21
            Case 6:18-bk-06821-KSJ     Doc 258    Filed 01/31/20   Page 22 of 22




                                          EXHIBIT “A”

                                     Don Karl Juravin
                                  Case No. 6:18-bk-6821-KJ

                                  LIQUIDATION ANALYSIS

                                                           Estimated
                                                        Liquidation Value
                                                         as of Estimated
                                                          Effective Date
               Asset                                         2/1/2020

       1.      Cash                                           $25,000.00

       2.      Non-Exempt Equity in:                          $183,956.77
               Personal Property

TOTAL LIQUIDATION VALUE                                       $208,956.77

Secured Debt                                                  $1,473,834.06

Priority Claims                                               $114,123.37

Chapter 7 Trustee Compensation:                               $9,202.95

Compensation for Trustee’s Counsel:                           $128,854.54

Compensation for Trustee’s Accountants:                       $48,312.55

TOTAL SECURED, PRIORITY & ADMIN                               $1,774,327.47

AVAILABLE FOR GENERAL UNSECURED                               $0
CREDITORS




                                             22
